      Case: 1:21-cv-02766 Document #: 1 Filed: 05/21/21 Page 1 of 4 PageID #:1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

SANJUANITA GONZALES,                            )
                                                )
                    Plaintiff,                  )      Case No.: 1:21-cv-2766
                                                )
v.                                              )      Removed from:
                                                )
CAPIO PARTNERS, LLC & CF MEDICAL                )
LLC,                                            )      Cook County
                                                )      Circuit Court, Chancery Division
                                                )      Case No.: 2021 CH 01715
                    Defendants.                 )

                                 NOTICE OF REMOVAL

      PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1331, 1441, and 1446,

Defendant Capio Partners, LLC (“Capio”) and CF Medical, LLC (“CF”), by its attorneys,

respectfully files this Notice of Removal to remove this action from the Circuit Court of

Cook County, Chancery Division in Cook County, Illinois, to the United States District

Court for the Northern District of Illinois. In support of this Notice of Removal, Capio

and CF state as follows:

      1.     Plaintiff, Sanjuanita Gonzales, originally commenced this action by filing a

Complaint against Capio and CF in the Cook County Circuit Court, Chancery Division,

captioned Sanjuanita Gonzales v. Capio Partners, LLC & CF Medical, LLC, Case No.:

2021 CH 01715, on April 9, 2021. The complaint was served on Capio and CF’s

registered agent on April 21, 2021. A true and correct copy of the Complaint is attached

hereto as Exhibit A. No further proceedings before the state court have occurred.
      Case: 1:21-cv-02766 Document #: 1 Filed: 05/21/21 Page 2 of 4 PageID #:2




       2.     For the reasons described below, this Court has jurisdiction over the state

court action pursuant to 28 U.S.C. § 1331 because Plaintiff’s Complaint alleges a cause

of action arising under the laws of the United States.

       3.     Plaintiff’s Complaint alleges that Capio and CF violated the Federal Debt

Collection Practices Act due to Capio and CF’s allegedly unlawful collection activities

concerning an account which was owed by the Plaintiff.

       4.     The United States Supreme Court has affirmed that federal question

jurisdiction exists when presented with a substantial federal question. Grable & Sons

Metal Prods., Inc. v. Darue Eng. & Mfg., 545 U.S. 308 (2005). Because Plaintiff seeks

relief for a cause of action arising under a federal statute, the Complaint asserts a federal

question under 28 U.S.C. § 1331 and 15 U.S.C. § 1692k, and it is therefore removable

pursuant to 28 U.S.C. § 1441.

       5.     This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b) in

that it is being filed within thirty (30) days after service of the Complaint on Defendant

Capio and CF. Capio and CF were served on April 21, 2021. See Exhibit B (state court

docket).

       6.     The Cook County Circuit Court, Chancery Division is located within the

federal Northern District of Illinois. Therefore, venue for purposes of removal is proper

because the United States District Court for the Northern District of Illinois embraces the

place in which the removed action was pending. 28 U.S.C. § 1441(a).

       7.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being

caused to be served on Plaintiff, through her attorneys, at the address provided in the

                                             2
      Case: 1:21-cv-02766 Document #: 1 Filed: 05/21/21 Page 3 of 4 PageID #:3




Complaint. Notice will also be promptly filed with the clerk of the Cook County Circuit

Court, Chancery Division.

       8.     Capio and CF file this Notice of Removal solely for the purpose of

removing the state court action and do not waive, and specifically reserve, all defenses.

       WHEREFORE, Defendant Capio Partners, LLC and CF Medical, LLC give notice

that this action is removed to the United States District Court for the Northern District of

Illinois, and respectfully requests that no further proceedings in this matter be had in the

Cook County Circuit Court, Chancery Division.

Date: 5/21/2021                           Respectfully submitted,

                                          s/ Morgan I. Marcus
                                          Morgan I. Marcus
                                          Andrew E. Cunningham
                                          Sessions, Israel & Shartle, LLC
                                          141 West Jackson Boulevard, Suite 3550
                                          Chicago, Illinois 60604
                                          Telephone: (312) 578-0985
                                          E-mail: mmarcus@sessions.legal
                                                  acunningham@sessions.legal

                                          Attorneys for Defendants
                                          Capio Partners, LLC and CF Medical, LLC




                                             3
      Case: 1:21-cv-02766 Document #: 1 Filed: 05/21/21 Page 4 of 4 PageID #:4




                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 21, 2021, I electronically filed the foregoing
Notice of Removal with the Clerk of Court using the CM/ECF system. A copy of this
document and all attachments are being delivered by regular mail and electronic mail to
Plaintiff’s counsel at the following address:

      Michael Drew
      Neighborhood Legal LLC
      20 N. Clark Suite 3300
      Chicago, IL 60602
      mwd@neighborhoodlegal.com

      Michael Wood
      Celetha Chatman
      Community Lawyers LLC
      20 N. Clark Suite 3100
      Chicago, IL 60602
      cchatman@communitylawyersgroup.com


                                        Respectfully submitted,

                                        s/ Morgan I. Marcus
                                        Morgan I. Marcus, Esq.

                                        Attorney for Defendants
                                        Capio Partners, LLC and CF Medical, LLC




                                          4
